Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 1, 1970, convicting him of robbery in the first degree, possession of weapons as a felony, and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. In our view, the trial court did not abuse its discretion in denying defendant’s pretrial motion for a psychiatric examination to determine his competency to stand trial, as defendant failed to demonstrate any reasonable basis whatsoever for such examination either before or during the trial. We ■have examined defendant’s other claims for reversal and find them to be without merit. Nor do we express any opinion upon the merits of his pending coram nobis proceeding. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.